Name: Commission Regulation (EEC) No 1280/89 of 10 May 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds as regards payment of the subsidy in advance
 Type: Regulation
 Subject Matter: accounting;  civil law;  cooperation policy;  plant product
 Date Published: nan

 It : 5 . 89 Official Journal of the European Communities No L 127/27 COMMISSION REGULATION (EEC) No 1280/89 of 10 May 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds as regards payment of the subsidy in advance administrative management of the subsidy by the intervention agency ; Whereas Regulation (EEC) No 2681 /83 is being consolidated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 36 of Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . The first subparagraph of paragraph 1 is replaced by the following : 'The competent agency shall pay in advance the subsidy referred to in Article 10 of Regulation (EEC) No 1594/83 to the recipient designated in that Article once the seed has been identified and on condition that a security equal to the subsidy to be advanced is lodged by the recipient prior to such payment.' 2. Paragraph 2 is replaced by the following : '2 . The security to ensure that processing or incorporation determining entitlement to the subsidy is carried out shall be lodged in one of the forms provided for in Article 8 of Commission Regulation (EEC) No 2220/85 (*).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (5) thereof, Whereas Article 10 (2) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), as last amended by Regulation (EEC) No 2215/88 (4), authorizes the payment in advance to the recipient of the subsidy without proof being awaited that the economic operation justifying the granting thereof has been carried out, subject to the condition on the one hand that the seeds in respect of which the subsidy is applied for have been identified and on the other hand that a security has been lodged to ensure that the processing or incorpo ­ ration of the said oilseeds is carried out ; Whereas in its present wording Article 36 ( 1 ) of Commission Regulation (EEC) No 2681 /83 (*), as last amended by Regulation (EEC) No 626/89 (6), entails detailed rules of application which do not fully correspond to the abovementioned requirements and whereas it should be amended and supplemented accordingly ; Whereas Article 36 (2) of Regulation (EEC) No 2681 /83 must also be amended to take account of the provisions of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products O, as last amended by Regulation (EEC) No 1181 /87 (8) ; Whereas the provisions of Article 36 (4) of Regulation (EEC) No 2681 /83 must be made more explicit to take account of certain situations which may facilitate the 0 OJ No L 205, 3.-8 . 1985, p. 5.' 3 . Paragraph 4 is replaced by the following : '4 . The weight used for calculating the advance on the subsidy shall be :  either the net weight of the product as such, recorded when the seed enters the undertaking wheTe it is to be processed, where the result of the analyses referred to in Article 32 is not known ;  or the weight of the seed adjusted in accordance with the method defined in Annex I, in other cases.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7 . 1988 , p. 1 . 0 OJ No L 163, 22. 6 . 1983, p. 44 . 0 OJ No L 197, 26. 7. 1988, p. 9. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (') OJ No L 68, 11 . 3 . 1989, p. 24. 0 OJ No L 205, 3 . 8 . 1985, p. 5 . (8 OJ No L 113, 30 . 4. 1987, p. 31 . No L 127/28 Official Journal of the European Communities 11 . 5. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission